IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE           FILED
                            JUNE 1997 SESSION              July 21, 1997

                                                       Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk

DONALD RAY TURNER,                  )
                                    )    C.C.A. NO. 03C01-9605-CC-00205
           Appellant,               )
                                    )    JOHNSON COUNTY
VS.                                 )
                                    )    HON. LYNN W. BROWN,
STATE OF TENNESSEE,                 )    JUDGE
                                    )
           Appellee.                )    (Habeas Corpus)




FOR THE APPELLANT:                      FOR THE APPELLEE:


DONALD RAY TURNER, pro se               JOHN KNOX WALKUP
Inmate # 150280, unit 10-233            Attorney General & Reporter
P.O. Box 5000
Northeast Correctional Center           ELIZABETH T. RYAN
Mountain City, TN 37683                 Asst. Attorney General
                                        450 James Robertson Pkwy.
                                        Nashville, TN 37243-0493

                                        DAVID CROCKETT
                                        District Attorney General
                                        Route 19, Box 99
                                        Johnson City, TN 37601




OPINION FILED:____________________



AFFIRMED: RULE 20 ORDER


JOHN H. PEAY,
Judge
                                         ORDER



              On January 25, 1991, the petitioner pled guilty to numerous forgery

charges. He filed a petition for writ of habeas corpus on February 22, 1996. This petition

was dismissed on April 1, 1996. It is from this dismissal that he now appeals. Upon

review of the record in this cause, we conclude that this is an appropriate case for

affirmance under Rule 20.



              In his petition for habeas corpus, the petitioner alleged that his guilty plea

was unconstitutional because his defense counsel was ineffective and because another

person, the defendant’s nephew, had actually committed the crimes in question.



              The trial court correctly dismissed the petition on the grounds that habeas

corpus relief is available in Tennessee only when it appears on the face of the judgment

or record that the trial court was without jurisdiction to convict or sentence the petitioner,

or that the sentence of imprisonment has expired. See Archer v. State, 851 S.W.2d 157,

164 (Tenn. 1993). Moreover, “[i]f the court rendering a judgment has jurisdiction of the

person, the subject-matter, and has the authority to make the challenged judgment, the

judgment is voidable, not void; and the judgment may not be collaterally attacked in a suit

for habeas corpus relief.” Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.

1994). The petitioner’s allegations, if proven, would render his conviction voidable rather

than void. Thus, the trial court properly dismissed the petition for writ of habeas corpus.



              The judgment of the trial court is affirmed under Rule 20 of the Tennessee

Court of Criminal Appeals. This cause is remanded to the Circuit Court of Johnson


                                              2
County for execution of the judgment of that court. It appearing that the petitioner is

indigent, costs of the appeal will be paid by the State, for which let execution issue.




                                                 _________________________________
                                                 JOHN H. PEAY, Judge



CONCUR:



______________________________
JOSEPH M. TIPTON, Judge



______________________________
J. CURWOOD WITT, JR., Judge




                                            3